Citation Nr: 0336626	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.


FINDING OF FACT

Competent medical evidence of a diagnosis of PTSD is not of 
record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, there was a significant change in the law during 
the pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  Here, the RO, 
by way of the September 2001 rating decision and the 
September 2002 Statement of the Case, provided the veteran 
with the applicable law and regulations and gave notice as to 
the evidence generally needed to substantiate his claim.  

Additionally, in an April 2001 letter, the RO advised the 
veteran of what the responsibilities of the VA and the 
claimant are in developing the record.  In particular, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.   The April 
2001 letter also advised the veteran to send in the PTSD 
Questionnaire and any other additional information or 
evidence in support of his claim as soon as possible, 
preferably within 60 days. The RO further advised, "Failure 
to submit within 60 days may result in disallowance of the 
claim.  In any case, it must be received in the Department of 
Veterans Affairs within one year from the date of this 
letter; otherwise, benefits, if established may not be paid 
prior to the date of its receipt." (Italics added.)  The 
Board finds that this advisement clearly establishes that the 
veteran's entitlement will not definitely be altered until 
one year.  Submission of evidence within the 60 days is 
stated as a preference.  The Board notes that two and one-
half years have transpired since the veteran received the 
development letter.  Under the circumstances of the letters' 
advisements and the amount of time provided for development, 
the Board finds the VA has complied with the Federal Court's 
decision in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has secured the veteran's service medical 
records, service personnel records, and VA outpatient records 
and examination reports.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran contended that he developed PTSD as a result of 
his experiences during his service in the Vietnam in 1967 and 
1968.  The veteran asserted that he was subject to periodic 
intrusions and mortar attacks at Cam Rahn Bay, that he was 
periodically required to respond to these attacks, that he 
occasionally assisted transporting the wounded to the 
hospital and saw severe wounds including missing limbs and 
head and face wounds.  The veteran maintained that as the 
area around the base was being bombed by the Viet Cong, there 
was uncertainty of death from an attack and that sleep was 
very difficult.  

The veteran's service records reveal that he served as in 
Vietnam as an Administrative Specialist from October 1967 to 
October 1968.  Notes indicate counterinsurgency experience 
during this period.  Under the heading of "Combat" records 
indicate Vietnam Air Offensive Phase II (BSS) October 1967-
March 1968.  The enlisted performance report from February to 
September 1968 reflects the veteran's current duty as 
maintenance data keypuncher.  No performance report is shown 
for the period from October 1967 to January 1968.  

Service medical records, including treatment records do not 
show complaints, treatment, or diagnosis of PTSD.  On 
periodic examinations over his 20 years of service and at his 
separation examination, the veteran repeatedly denied any 
medical history of frequent trouble sleeping, depression or 
excessive worry, loss of memory of amnesia, or nervous 
trouble of any sort.

A January 1986 VA compensation and pension medical 
examination (C&P exam)  revealed that the clinical evaluation 
of psychiatric and personality were considered to be within 
normal limits.  The veteran did not report any current 
psychiatric complaints or any history of psychiatric 
symptoms.

VA outpatient records from July 1999 to March 2001 are 
negative for psychiatric complaints or diagnoses, including 
PTSD.  At a September 2001 VA PTSD examination, the examiner 
reviewed the claims file.  The veteran's current complaints 
indicated occasional mild psychiatric symptoms for many 
years.  The veteran denied any exposure to traumatic 
stressors in his preliminary history.  His military history 
indicated the veteran was an Air Force administrative person 
on the flight line in Vietnam.  The examiner noted that the 
veteran appeared particularly struck by seeing dead bodies.  
Following evaluation, the examiner concluded that the veteran 
meets the DSM IV stressor criteria simply because he feels 
that he does since it is not objective criterion.  However, 
the examiner found no specific PTSD symptoms.  The diagnosis 
was no disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2003).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

In his VA Form 9, the veteran contended that the VA PTSD 
examination was inadequate in that the examiner did not spend 
enough time in the interview and did not ask "the right 
questions."  Review of the examination report indicates that 
the examiner reviewed the claims file to include the 
veteran's military service in Vietnam and conducted a mental 
status examination.  The examiner noted the veteran's 
stressors and symptoms.  It is also clear from the 
examination report that the DSM-IV criteria for PTSD was 
considered, as the examiner makes reference to it.  
Accordingly, the Board finds the examination was adequate for 
rating purposes.  

Review of the evidence indicates that the veteran does not 
have a current diagnosis of PTSD.  For this reason, the Board 
must find that service connection for PTSD is not warranted.  
In this regard, the Board notes that PTSD was not found upon 
examination and the record is negative for any inpatient or 
outpatient psychiatric treatment for PTSD. Moreover, the 
veteran has never alleged the existence of any treatment 
records that would substantiate a diagnosis of the disorder.   
The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to offer medical opinion as to cause or etiology of the 
claimed disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although the veteran contends 
that he experiences nightmares and insomnia and believes that 
he has PTSD, there is no competent medical evidence of a 
diagnosis of PTSD of record.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent evidence 
of record of a diagnosis of PTSD, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD. Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim is denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



